UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6365



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY LAMONT COLLINS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-00-50)


Submitted:   July 27, 2005                 Decided:   August 8, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Lamont Collins, Appellant Pro Se.    Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry Lamont Collins seeks to appeal from an order of a

magistrate judge denying post-judgment motions for a transcript of

Collins’s criminal trial and other court documents, and a motion to

compel his former attorney to relinquish trial transcripts. As the

magistrate judge did not have jurisdiction to enter a final,

appealable post-judgment order, see 28 U.S.C. § 636 (2000); Estate

of     Conners,       6    F.3d     656,   658-59   (9th    Cir.   1993),    we   lack

jurisdiction to review the order in question.

       This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                          The order

Collins seeks to appeal is neither final nor otherwise appealable.

Accordingly, we deny Collins’s motion to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction.*                  We dispense with

oral       argument       because    the   facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            DISMISSED




       *
      Collins may seek review of the magistrate judge’s order in
the district court. 28 U.S.C. § 636(b)(1) (2000).

                                            - 2 -